UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 17-1246


ALVIN SHELDON KANOFSKY,

             Petitioner – Appellant,

             v.

COMMISSIONER OF INTERNAL REVENUE,

             Respondent - Appellee.



Appeal from the United States Tax Court. (Tax Ct. Nos. 18162-15; 18163-15; 18182-15)


Submitted: July 20, 2017                                          Decided: July 24, 2017


Before DUNCAN and WYNN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Alvin Sheldon Kanofsky, Appellant Pro Se. Gilbert Steven Rothenberg, Senior Attorney,
Paul Andrew Allulis, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C.; Olivia H. Rembach, Amy Dyar Seals, INTERNAL REVENUE SERVICE,
Greensboro, North Carolina; William J. Wilkins, INTERNAL REVENUE SERVICE,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Alvin Sheldon Kanofsky appeals the tax court’s order upholding the

Commissioner’s notices of deficiency with respect to his 2008, 2009, and 2010 income

tax liability and assessing penalties. The Commissioner has moved to dismiss the appeal

for improper venue. We have reviewed the record and conclude that venue does not lie

in this Circuit. See 28 U.S.C. § 7482(b)(1) (2012). Additionally, we find that transfer of

venue to the Third Circuit is not in the interest of justice. See Sorcia v. Holder, 643 F.3d
117, 122-23 (4th Cir. 2011) (declining to transfer case under 28 U.S.C. § 1631 [(2012)]

due, in part, to “weakness of [the appellant’s] argument on the merits”). Accordingly, we

dismiss the appeal.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                               DISMISSED




                                             2